                                                                                                                           UST-20
                                             MONTHLY OPERATING REPORT FOR
                                    NON-OPERATING CORPORATION OR PARTNERSHIP DEBTOR
                                                 (Including LLCs and LLPs)
Case No. 19-31883

Debtor           15005 NW Cornell LLC                                                  Report Month/Year April 2020



 Instructions: Answer all questions and attach additional sheets if necessary to provide complete
 responses.



                                                                                                                     Yes     No
1.               The debtor did not operate a business during the reporting month, and all of its financial          ✔
                 activity for the reporting month is fully disclosed in this report.



2.               Did the debtor, or a third party on behalf of the debtor, sell, transfer, or otherwise dispose of            ✔
                 any of the debtor's assets during this reporting month? If yes, attach a schedule identifying
                 each asset, date of sale notice, method of disposition, and gross and net sale proceeds
                 received. If real property was sold, attach a copy of the closing statement.




3.               Is the debtor holding any funds in an account at a financial institution? If yes, attach a copy     ✔
                 of the bank statement for this reporting month for each account.

          A DIP account was setup for Debtor at Wells Fargo Bank, N.A. (Acct No. *3052) with a $50 deposit. There has been no
          activity in this account. As a result, there are no current bank statements.




4.               Are any of the debtor's funds, or funds in which the debtor has an interest, held by debtor's       ✔
                 counsel, an escrow company, or another third party on behalf of the debtor? If yes, attach a
                 schedule identifying the party or entity holding the funds, the amount of funds held, and
                 the purpose for which the funds are held.

          $3,498.00




5(a).            Did the debtor collect any accounts receivable during this reporting month?                                  ✔
                 If yes, proceed to 5(b). If no, proceed to 5(c ).




     Monthly Operating Report - Non-Operating Corporation or Partnership                                                    Page 1 of 5
     United States Trustee-Oregon                                                                                           (Revised 3-4-11)



                                         Case 19-31883-dwh11                Doc 236     Filed 05/20/20
                                                                                                                               UST-20


Case No. 19-31883

Debtor            15005 NW Cornell LLC                                                     Report Month/Year April 2020


                                                                                                                        Yes        No
5(b).            What was the debtor's accounts receivable balance?          Prior Month

                                                                            Report Month

5(c ).           What portion of the debtor's accounts receivable balance is considered         0.00
                 uncollectible?



6.               Excluding receipts disclosed in 2 and 5 above, did the debtor or another party on behalf of the                    ✔
                 debtor receive other funds during this reporting month? (e.g. dividends, royalties and other
                 amounts due to the debtor) If yes, attach a schedule listing each receipt by payor, date received,
                 dollar amount, and nature of the transaction.




7(a).            Did the debtor or another party on behalf of the debtor make payments during this reporting                        ✔
                 month to a professional such as an attorney, accountant, realtor, appraiser, auctioneer, business
                 consultant, or other professional person? If yes, attach a schedule listing each payment to a
                 professional, and include the payee, type of work performed, payment date, dollar amount,
                 and date of court approval.



7(b).            Did the debtor or another party on behalf of the debtor make any payments during this reporting                    ✔
                 month to, or for the benefit of, an officer, director, partner, member, shareholder or other insider
                 of the debtor? If yes , attach a schedule listing each payment and identify the payee, date,
                 dollar amount, and nature of payment (e.g., expense reimbursement, loan repayment, draw,
                 salary, wages, bonus, dividend, stock distribution, or other explanation).




7(c).            Excluding payments listed in 7(a) and 7(b) above, did the debtor or another party on behalf of the                 ✔
                 debtor make any other payments during this reporting month? If yes, attach a schedule identifying
                 the source of funds, payee, date, dollar amount, and purpose.




7(d).            Total payments (disbursements) during the reporting month as reported in
                 7(a), 7(b) and 7(c ) above:                                                    0.00




     Monthly Operating Report - Non-Operating Corporation or Partnership                                                  Page 2 of 5
     United States Trustee-Oregon                                                                                         (Revised 3-4-11)



                                     Case 19-31883-dwh11                Doc 236        Filed 05/20/20
                                                                                                                                     UST-20


Case No. 19-31883

Debtor           15005 NW Cornell LLC                                                       Report Month/Year April 2020


                                                                                                                            Yes          No
8.               Did the debtor incur any tax debt during the reporting month? If yes, attach a schedule listing                         ✔
                 the taxing agency to whom the debt was incurred, amount due, tax period, and payment due
                 date. Include an explanation for any delinquent post-petition taxes.




9.               Did the debtor incur any debt during the reporting month for post-petition professional fees? If, yes,     ✔
                 estimate the amount of professional fees accrued but not paid.

                  April fees of approximately $8,600.00



10.              Excluding taxes and professional fees reported in 8 and 9 above , did the debtor incur other debt during                ✔
                 the reporting month? If yes, attach a schedule listing the person or entity to whom the debt is
                 owed, amount due, nature of debt, and payment due date.




11.              Were there any changes in the debtor's insurance coverage during the reporting month? If yes,                           ✔
                 explain.




12.              At the end of this reporting month, did the debtor have any delinquent statutory fees owing to the U.S.                 ✔
                 Trustee pursuant to 28 U.S.C. § 1930(a)(6)? If yes, list each quarter that is delinquent and the amount
                 due with an explanation.

                 Quarter                Amount          Explanation




13.              Explain what progress the debtor made during this reporting month toward confirmation of a plan of reorganization.
                 Include a description of significant events or new developments in the case.

                  The Plan of Reorganization was filed on October 18, 2019 and a finance motion was filed on December 5,
                  2019. The parties have participated in multiple rounds of mediation and anticipate more.




     Monthly Operating Report - Non-Operating Corporation or Partnership                                                    Page 3 of 5
     United States Trustee-Oregon                                                                                           (Revised 3-4-11)



                                     Case 19-31883-dwh11               Doc 236        Filed 05/20/20
                                                                                                                          UST-20

Case No . 19-31883

Debtor          15005 NW Cornell LLC                                               Report Month/Year April 2020




DEBTOR CERTIFICATION:

The debtor agrees to immediately notify the United States Trustee if its operations resume, and thereafter to file
complete monthly operating reports in compliance with Local Bankruptcy Rule 2015-1(b) and the United States
Trustee's requirements.

I certify under penalty of perjury that (1) I have personally prepared this financial report or directly supervised its
preparation, and (2) the information contained in this monthly financial report is complete, true, and accurate to the best of
my knowledge, information, and belief.



BY    ~~t 1ril9vi~IA l:a'Y/,~"'-
TITLE: Member


The debtor, or trustee, if appointed, must sign the monthly financial report. Only an officer or director has
authority to sign a financial report for a corporate debtor and only a general partner has authority to sign a
financial report for a partnership debtor. Debtor's counsel may not sign a financial report for the debtor.




     Monthly Operating Report - Non-Operating Corporation or Partnership                                                  Page 4 of 5
     United States Trustee-Oregon                                                                                         (Revised 3-4-1 1)




                                    Case 19-31883-dwh11            Doc 236         Filed 05/20/20
                                                                                                           UST-20


Case No. 19-31883

Debtor         15005 NW Cornell LLC                                       Report Month/Year April 2020




File the original….(select only one)

For a Chapter 11 case filed in Portland, OR:                For a Chapter 11 case filed in Eugene, OR:
           United States Bankruptcy Court                   United States Bankruptcy Court
           1001 SW 5th Avenue, 7th floor                    405 East 8th Avenue, Suite 2600
           Portland, OR 97204                               Eugene, OR 97401




CERTIFICATION OF SERVICE: The undersigned certifies that copies of this report and all supporting
documents have been served upon each of the following persons in this case: U.S. Trustee; the chairperson of
each official committee of creditors or equity security holders and the attorney(s) for each such committee; and
the debtor and the debtor's attorney, and the trustee and the trustee's attorney, if applicable.

     V'RXJODV53DKO
BY:_____________________________________________                             May 20, 2020
                                                                        DATE:____________________

      Counsel to Debtor
TITLE:_________________________                                         503.727.2087
                                                          PHONE NUMBER:_____________________

Send U.S. Trustee's copy to: (select only one)

For a Chapter 11 case filed in Portland, OR:                 For a Chapter 11 case filed in Eugene, OR:

Office of the United States Trustee                           Office of the United States Trustee
620 SW Main Street, Suite 213                                 405 East 8th Avenue, Suite 1100
Portland, OR 97205                                            Eugene, OR 97401




  Monthly Operating Report - Non-Operating Corporation or Partnership                                        Page 5 of 5
  United States Trustee-Oregon                                                                               (Revised 3-4-11)



                                 Case 19-31883-dwh11          Doc 236       Filed 05/20/20
